DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 4/23/2021 has been received and entered in to the case. 
	Claim 4 is canceled, and claims 1-3 and 5-20 have been considered on the merits. All arguments have been fully considered. 

Response to Amendment
	The claim rejection under 35 USC §112, a new matter rejection, has been withdrawn due to the instant amendment. 
	Upon the instant amendment, the claims are rejected under 35 USC §103 as shown below.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/757,702, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The limitation directed to a step of identifying in a patient a neurological disorder comprising fibromyalgia or chronic fatigue syndrome in claims 1, 9 and 16 is not supported by the provisional application. Therefore, the earliest filed date is determined as the filing date of the instant application, which is 11/8/2019.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (US 2018/0353542; of record) in view of Kuffler (2019, Journal of Pain Research; published online on 12/21/2018) and Fibromyalgia (2018, Institute for Chronic Pain; downloaded from https://www.instituteforchronicpain.org/common-conditions/fibromyalgia) in further view of 
Mishra teaches a method of treating a variety of conditions and disorders including osteoarthritis, low back pain and back muscle atrophy (para. [0032]) in addition to the damaged tissue due to apoptosis, injury, wound, trauma, ischemia, lesion or degeneration using a composition of PRP at a higher concentration than whole blood (para. [0033]). Mishra teaches that the PRP composition is utilized for treating acute or chronic spinal cord injury (para. [0031]).
Mishra does not teach fibromyalgia as a target condition to be treated.
Kuffler teach that PRP therapy for chronic pain relief, and variables to control for reliable, maximum and long-term relief of chronic pain (abstract).
Fibromyalgia teach that fibromyalgia syndrome (FMS) is a common widespread pain condition that causes widespread pain (see entire document).

Mishra teaches the concentration of PRP in the composition is in the range of 2,000,000 platelets per microliter or more up to 7,000,000 platelets per microliter or more (paras. [0017] and [0019]).
Mishra teaches that the PRP composition can be delivered via the femoral vein or the jugular vein, or any other suitable vein (para. [0042]), and thus, the delivery is intravenous.
Mishra teaches that the volume of the PRP composition to be delivered can be between about 5 cc and about 10 cc (para. [0036]).
Mishra teaches that the PRP composition does not include an exogenous activator (para. [0013]).
Mishra does not teach the injection rate of about 1 mL/second (claim 1). However, it is submitted that the rate of injection of the PRP composition is a result-effective parameter for the desired outcome, and thus, it would have been obvious to one skilled in the art to modify the rate of injection as necessary for the method of Mishra by routine experimentations. Furthermore, since Alcaraz et al. teach the injection rate for the intravenous injection of a PRP composition being 1 ml/second (p.470, Case Report), one skilled in the art would try the same rate for the intravenous injection of the 
Regarding the limitation directed to the one or more therapeutic benefits, Mishra in view of Kuffler and Fibromyalgia would relieve pain and thus, the combined teachings are considered to meet the limitation. Furthermore, the limitation does not provide any active step to be carried out, rather they are directed to the results of the claimed method, and thus, does not provide patentable weight in determining patentability of the claimed method. Still further, it is expected that the method of Mishra in view of Kuffler and Fibromyalgia would inherently produce the same effect as the claimed method since the method steps of Mishra in view of Kuffler and Fibromyalgia teach the identical PRP composition with overlapping concentration and delivery volume, and the same target subjects as claimed invention.
Regarding claim 6, Mishra teaches that the PRP composition is derived from the blood fractions from whole blood of an autologous source (para. [0030]).
Regarding the step of testing the concentration of the PRP composition prior to injection (claims 8 and 15), Mishra teaches that the concentration of the PRP composition to be used for the desired purposes as discussed above. One skilled in the art would recognize that in order to deliver proper dosages to the patients, the concentration of the PRP composition would be determined prior to the delivery. Therefore, it would have been obvious to a person skilled in the art to determine the concentration of the PRP composition for the desired purpose prior to the injection of the PRP.
. 

Claims 3, 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra in view of Kuffler and Fibromyalgia as applied to claims 1-2, 6, 8, 10, 15 and 17 above, and further in view of Alcaraz et al. (2015, Am. J. Case Rep.; of record).
Mishra in view of Kuffler and Fibromyalgia render the subject matter of claims 1-2, 6, 8, 10, 15 and 17 obvious (see above).
Regarding claim 3, 11-12 and 19 directed to the PRP composition being not added with a dilutant, Mishra in view of Kuffler and Fibromyalgia do not teach the limitation.
Alcaraz et al. teach that the PRP prepared was used directly to intravenous infusion without any process including dilution (p.470, 2nd col.). 
It would have been obvious to a person skilled in the art to use the PRP composition of Mishra without any dilution because using a PRP composition without dilution is known in the art according to Alcaraz et al. Combining prior art elements according to known methods to yield predictable results is one rationale to support a conclusion of obviousness (see MPEP§2141(III)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 5, 7, 9, 13-14, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra in view of Kuffler and Fibromyalgia as applied to claims 1-2,  above, and further in view of Dhurat et al. (2014, J. Cutan. Aesthet. Surg.; of record)
Mishra in view of Kuffler and Fibromyalgia render the subject matter of claims 1-2, 6, 8, 10, 15 and 17 obvious (see above).
Regarding the PRP composition without an anticoagulant (claims 5, 13 and 20), Mishra is silent about the limitations.
Dhurat et al. teach that the plasma fraction after a ‘soft’ spin (plasma containing platelets) is centrifuged to obtain a platelet concentrate without anticoagulant (p.3, PRP method: steps 3-5).
Regarding the process steps for preparing PRP (claims 7, 14 and 18), Mishra does not particularly disclose how the PRP is prepared except involving centrifugation (para. [0030]). However, it is well known in the art that the steps of concentrating the aspired blood for preparing PRP involves the claimed steps according to Dhurat et al. Dhurat et al. teach the steps of obtaining a plasma fraction from the aspirated blood; isolating platelets from the plasma fraction, resuspending the platelets in a reduced amount of plasma (see PRP method at p. 3-4; Fig. 1 at p.14).
It would have been obvious to a person skilled in the art to use the process steps taught by Dhurat et al. for the PRP composition of Mishra in view of Alcaraz et al. and Allison et al. with a reasonable expectation of success.
Regarding claims 9 and 16 directed to the limitation directed to determining baseline platelet concentration of a blood sample of a patient and determining a volume of blood to aspirate based on the platelet concentration target of 2x106 platelets/ml; 
Dhurat et al. teach that the clinician needs to determine how much PRP he would need to generate for the particular procedure, baseline cell counting including RBCs, platelets, WBCs and hematocrit is determined from the blood, and teach that blood with a low percent hematocrit has more plasma available thereby diluting the concentration of platelets in plasma (p.9, Helpful Tips for Standardization of PRP Procedure; Step 1). 
This teaching suggests that one skilled in the art would calculate the amount of whole blood aspired from a donor or a patient in order to obtain the desired amount of platelets based on the amount needed for a therapy based on the baseline amount of platelets and plasma. Furthermore, the platelet concentration of PRP composition varies based on the procedures utilized for concentrating platelet containing plasma (see Dhurat et al.; Table 2). Based on the teaching of Dhurat et al., it would have been obvious to one skilled in the art to determine the desired volume of whole blood for the desired amount of platelets necessary for the therapy based on the process utilized for the platelet concentration, and adjust and optimize the target treatment volume of PRP based on the fold-concentration obtained from the PRP preparation steps for the method of Mishra in view of Alcaraz et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claim is allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632